Citation Nr: 0946590	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral feet.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1970.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from March 2006 and October 2006 
rating decision of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Portland, Oregon and San Diego, 
California, that denied the benefits sought on appeal.  The 
RO in Portland, Oregon is currently handling the appeal.  
			
In October 2008 and May 2009 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now partially ready for appellate disposition.

The Board notes that the psychiatric claim on appeal has 
previously been developed to include only posttraumatic 
stress disorder.  However, the Court of Appeals for Veterans 
Claims has recently held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
such, the claim on appeal has been recharacterized to include 
any psychiatric disorder.

The Board also notes that in various correspondence, 
including an October 2008 VA Form 21-4138, the Veteran has 
raised the issue of a skin rash.  This issue is referred to 
the RO for all appropriate development.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence to support that the Veteran set foot 
in Vietnam; additionally, the Veteran's Type II diabetes 
mellitus was not manifested during service, is not otherwise 
shown to be causally or etiologically related to service, and 
did not manifest to a degree of 10 percent or more within one 
year from the date of separation from service.

2.  The competent medical evidence does not show a current 
diagnosis of peripheral neuropathy of the feet.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Type II diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for service connection for peripheral 
neuropathy of the feet have not been met.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he suffers from diabetes that was 
incurred in service, to include as due to herbicide exposure, 
and also that he has peripheral neuropathy of the feet due to 
his diabetes.
Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

In addition, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  At the outset, the Board notes that 
the Veteran does not contend that he has suffered from 
diabetes or peripheral neuropathy since service, nor does the 
evidence suggest such a possibility.  His service treatment 
records are silent for documentation of either condition.  No 
"chronic" disease was present in service and none of the 
medical evidence relates anything in the Veteran's service 
treatment records to his present condition.  Further, the 
earliest medical evidence of record is dated from 2000, 
thirty years from the Veteran's discharge.  This does not 
support a continuity of symptomatology.  As such, no further 
discussion of this theory of service connection is required.  

	Diabetes Mellitus
In addition to the theories of entitlement described above, 
certain diseases, chronic in nature, may be presumed to have 
been incurred in service, if the evidence shows that the 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of the disease 


during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Diabetes mellitus has been identified as 
a chronic disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(a).  However, the first documented 
diagnosis of diabetes was rendered in 2002, more than thirty 
years after service.  Because no diagnosis of diabetes was 
made within one year of the Veteran's service separation, the 
presumption for service connection for chronic diseases does 
not apply.  

The Veteran here has contended that he was exposed to 
herbicides in service, which he claims caused his current 
diabetes.  The law provides that the Veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). 

The Veteran's military records do reflect service that fell 
between January 9, 1962, and May 7, 1975.  However, the law 
requires the Veteran to have actually stepped foot in Vietnam 
in order for the presumption of service connection based on 
herbicide exposure to apply.  See 38 U.S.C.A. § 501(a), 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Here, 
significantly, the Veteran does not contend that he set foot 


in Vietnam.  The Veteran's personnel records and DD 214 Form 
confirm that he was never in Vietnam.  As such, and given the 
Veteran's contentions, the Board cannot find that the Veteran 
stepped foot in Vietnam, and accordingly, he is not entitled 
to presumptive service connection based on herbicide 
exposure.

As for direct service connection, it is undisputed that the 
Veteran has a current diagnosis of  diabetes mellitus.  It is 
documented, for example, in a February 2009 VA treatment 
record, for example.  However, there is no documentation of 
the disease in the Veteran's service treatment records.  His 
entrance and separation examinations were normal in this 
regard, and the records are devoid of any complaints or 
findings related to diabetes.  There is also no documentation 
of herbicide exposure at any of his duty stations.  
Additionally, the file contains no nexus opinions, either 
positive or negative.  As such, direct service connection is 
not warranted for the Veteran's Type II diabetes mellitus.

In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that his diabetes is 
related to service.  The Veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  However, the Board finds that the evidence, 
which reveals that the Veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As service and post-service treatment 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.



Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the Veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here 


presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002 & Supp. 2009).

	Peripheral Neuropathy of the Feet
The Veteran contends he has peripheral neuropathy of the 
feet.  While he argues this is due to his diabetes mellitus, 
the Board will nonetheless first consider entitlement to 
service connection on a direct basis.

Here, the requirements for direct service connection have not 
been met because the evidence does not show a current 
disability of peripheral neuropathy.  Where the medical 
evidence establishes that a Veteran does not currently have a 
disorder for which service connection is sought, service 
connection for that disorder is not authorized under the 
statues governing Veterans' benefits.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

The Veteran's feet have been examined on a number of 
occasions with normal results.  For example, in November 2008 
a diabetes sensory foot exam was conducted and the Veteran 
displayed normal sensation.  He also had a normal pedal pulse 
exam and a normal diabetic-visual foot exam on this occasion.  
Identical results were also obtained on examinations 
conducted in September 2007, May 2006, and April 2006.  The 
Veteran's diabetes in general has been assessed on a number 
of occasions and peripheral neuropathy has never been 
documented.  While a single VA treatment record dated from 
June 2008 does show a diagnosis of plantar fascial 
enthesiopathy on the right foot, the podiatrist who conducted 
the examination made no additional findings and made no 
mention of peripheral neuropathy.  In the absence of a 
current diagnosis, the other elements of service connection 
need not be addressed and the Veteran's claim for service 
connection must be denied on a direct basis.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected 


disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder. See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).



It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

Here, the Veteran has not been service-connected for his 
diabetes mellitus.  Further, as discussed above, the evidence 
does not show a current diagnosis of peripheral neuropathy.  
As such, secondary service connection is not warranted for 
this condition.

In reaching this decision the Board considered the Veteran's 
contention that he suffers from peripheral neuropathy that is 
related to service.  However, the Veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board further finds that although a VA 
examination has not been conducted, one is not warranted 
under the standards of McLendon, as set forth above.  In the 
absence of a current diagnosis, referral of this case for an 
examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  For all 
of these reasons service connection for peripheral neuropathy 
of the feet is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
September 2005, July 2006, August 2008, and July 2009 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letter of August 2008 and July 2009 additionally provided 
the Veteran with information concerning the evaluation and 
effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He has had a personal hearing before the 
Board.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  As previously discussed, a VA medical opinion has 
been deemed unnecessary in this case.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claims.  Therefore, no further assistance to 
the Veteran with the development of evidence is required.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the bilateral 
feet is denied.


REMAND

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
psychiatric disability. In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

Here, the Veteran has a current diagnosis of depression, 
documented, for example, in a July 2006 VA treatment record.  
It is unclear whether he currently has PTSD as the evidence 
is conflicting.  For example, in a July 2007 treatment record 
he was diagnosed with "PTS," but specifically not PTSD.  
The examiner further noted that the "PTS" was resolved.  In 
a number of treatment records, including a record of August 
2006 for example, the diagnosis of "R/O PTSD ?" has been 
rendered.  In one July 2006 treatment record it is noted that 
the Veteran manifests some aspects of PTSD.  In another July 
2006 treatment record it was noted the Veteran did not meet 
the criteria for a PTSD diagnosis.  In an April 2006 record a 
PTSD screening yielded a positive result.  A VA examination 
is necessary to clarify the Veteran's exact diagnosis.

Further, the Veteran has alleged that his current psychiatric 
problems stem from his experiences from active duty.  The 
Veteran contends he served as an aircraft mechanic during the 
Vietnam era, and that his duties involved unloading the 
caskets of dead soldiers from incoming aircraft.  He has 
stated that sometimes the seals on the caskets would be 
degraded, causing the contents to be exposed.  He has argued 
that this experience caused him a great amount of distress.  

The Board has reviewed the Veteran's personnel records and 
finds they confirm his position as an aircraft mechanic 
during the alleged timeframe.  The Board has also carefully 
reviewed the Veteran's allegations concerning his psychiatric 
disorder throughout the appeal and finds no inconsistencies 
in his allegations.  The Board finds the Veteran competent to 
describe his job duties, and finds no reason to doubt his 
credibility.  The Board is not persuaded that a remand for 
further corroboration of this particular information would 
yield additional information.  As such, the Board concedes 
the existence of the Veteran's stressor and finds that a VA 
examination is necessary to adjudicate the claim.  The 
Veteran has not yet been afforded an examination for his 
psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination 
by a VA psychologist or psychiatrist. All 
indicated tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.

The claims folder must be provided to the 
examiner for review. The examiner must 
state in the examination report that the 
claims folder has been reviewed. As part 
of the examination, the examiner should 
discuss any links between his current 
symptomatology and the conceded in-
service stressors.

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less likely 
than not" (less than 50% likelihood) that 
the Veteran has PTSD that is based upon 
specified in-service stressors or any 
other psychiatric disorder that is 
related to the Veteran's military 
service. A complete rationale should be 
provided for any opinion or conclusion.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


